IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pennsylvania Department of Health,       :
                       Petitioner        :
                                         :
               v.                        :          No. 377 C.D. 2021
                                         :
Todd Shepherd,                           :
                          Respondent     :


PER CURIAM                             ORDER


               NOW, July 7, 2022, upon consideration of Petitioner’s

application for reconsideration/reargument, the application is denied.